DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura U.S. 7,416,346 in view of De Mul U.S. 2009/0003747.
Re clm 1, Takemura discloses a roller bearing (Fig. 1) comprising: an inner race ring (2); an outer race ring (3); and a roller (4) arranged between and in contact with the inner and outer rings; wherein the bearing has a flange (6) on the inner race ring at one axial end, and a flange on the outer race ring at an opposite axial end (left side of 3); wherein at least one of the flanges, or an end of the roller, has a profile including a principal segment with a reference point C (P, Fig. 2) defining a contact location between the roller and the flange.
Takemura does not disclose the principal segment having a continuously changing radius of curvature, on both sides of reference point C, that decreases as a distance from the reference point C increases.
	De Mul teaches a bearing comprising at least one of the flanges, or an end of the roller (both options are recited in [0006]), has a profile including a principal segment (at least some portion of curve defined by equation of [0017]) with a reference point (8) defining a contact location between the roller and the flange, the principal segment having a continuously changing radius of curvature ([0017]), on both sides of the reference point, that decreases as a distance from the reference point increases for the purpose of providing a bearing which is able to withstand higher axial stresses compared to the state of the art ([0003]).
It would have been obvious to one of ordinary skill in the art to modify any of the flanges or flange contacting surface of the roller of Takemura and provide the principal segment having a continuously changing radius of curvature, on both sides of reference point C, that decreases as a distance from the reference point C increases for the purpose of providing a bearing which is able to withstand higher axial stresses compared to the state of the art.
	Re clm 6, the improvement of De Mul further discloses the principal segment is a portion of one or more logarithmic curves (([0017]).
	Re clm 8, the improvement of De Mul further discloses the principal segment is intermediate two additional segments (the curve defined by the equation of [0017] can be considered to be a single segment or multiple segments for different ranges of x), and wherein the principle segment and two additional segments are formed on the end of the roller ([0006]).
	Re clm 9,  the improvement of De Mul further discloses the principal segment is intermediate two additional segments (the curve defined by the equation of [0017] can be considered to be a single segment or multiple segments for different ranges of x), and wherein the principle segment and two additional segments are formed on the end of the roller ([0006]).
	Re clm 10, the improvement of De Mul further discloses the principal segment is formed on the end of the roller ([0006]).
	Re clm 11, Takemura discloses multiple flanges (6 of inner ring 2 and two flanges on 3, Fig. 2) and flange contacting surfaces of the roller (4). The combination of Takemura and De Mul teaches providing the profile of De Mul to any of the flange contacting surfaces of the roller, thus yielding a principal segment on both axial ends of the roller.
	Re clm 12, the improvement of De Mul further discloses the principal segment is formed on the flange face ([0006]).
	Re clm 14, the improvement of De Mul further discloses a contact footprint defined between the flange and the end of the roller is non-elliptical in shape when the bearing operates at a predetermined design load ([0014] and [0015]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura U.S. 7,416,346 in view of De Mul U.S. 2009/0003747 as applied to claim 12 above, and further in view of Ijuin U.S. 6,530,693.
	Takemura in view of De Mul discloses all the claimed subject matter as described above.
	Re clm 13¸ Takemura in view of De Mul further discloses the roller includes a roller end that engages the principal segment (Fig. 2 of Takemura; [0006] of De Mul).
Takemura does not disclose the roller end being conical.
Ijuin teaches a similar bearing comprising a principle segment (near contact Pc, Fig. 2A) in which the roller end is conical.
Conical end in roller bearings provide for a contact surface the reduces sliding between the contact surface of the flange and the roller since the contact surface is more radially facing than a conventional non-conical end of a roller thus reducing the overall wear and heat generated by the bearing.
It would have been obvious to one of ordinary skill in the art to modify the roller of Takemura and provide the roller end being conical for the purpose of reducing the overall wear and heat generated by the bearing.


	
Allowable Subject Matter
Claim 15 is allowed.
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang U.S. 2015/0093063 discloses a curvature which decreases in [0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656